DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DANIEL ANDRES RODRIGUEZ,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3101

                              [June 23, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 502016CF010310AMB.

  William Mallory Kent of Kent & McFarland, Jacksonville, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.